Citation Nr: 1647052	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a chronic upper respiratory disorder, claimed as bronchial asthma.  

3.  Entitlement to service connection for depressive disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for an intestinal disorder.  

6.  Entitlement to service connection for degenerative changes; irregularity at base of first metacarpal bone, suggesting old or incomplete fracture.  

7.  Entitlement to service connection for subacromial/deltoid bursitis; tear supraspinatus tendon, right shoulder.  



REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  He retired from the National Guard in July 2007 having reportedly served various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including from January 1972 to June 1976, April 1981 to April 1987, and from November 2000 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the April 2008 decision, the RO denied the Veteran's claims seeking service connection for diabetes mellitus, bronchial asthma, depressive disorder, bilateral carpal tunnel syndrome, a back condition, and an intestinal condition.  The Veteran filed a notice of disagreement with this decision in July 2008, and perfected his appeal of this claim in April 2009.  

In the June 2009 decision, the RO denied the Veteran's claims seeking service connection for 1) degenerative changes; irregularity at base of first metacarpal bone, suggesting old or incomplete fracture, 2) subacromial/deltoid bursitis; tar supraspinatus tendon, right shoulder, and 3) cervical degenerative disc disease; degenerative changes at C3-C4 and C4-C5 level.  The Veteran filed a notice of disagreement with the denial of his claims for degenerative changes; irregularity at base of first metacarpal bone, and subacromial/deltoid bursitis; tear supraspinatus tendon, right shoulder, in August 2009, and perfected his appeal of this claim in May 2010.  Although the Veteran requested a hearing before the RO, he cancelled his scheduled RO hearings in September 2008 and June 2009.  These claims were certified for appeal in December 2015.  

The Board has recharacterized the issue initially claimed as entitlement to service connection for bronchial asthma to service connection for chronic upper respiratory disorder for clarification purposes in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this decision, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

The claims seeking service connection for diabetes mellitus, chronic upper respiratory disorder, depressive disorder, bilateral carpal tunnel syndrome, back condition, and intestinal condition were previously before the Board in July 2013.  The Board is unclear as to why the remaining claims stemming from the appeal of the June 2009 rating decision were not addressed by the Board in this decision, and why these claims were not certified for appeal until December 2015.  In the July 2013 decision, the Board granted the Veteran's claim for bilateral carpal tunnel syndrome, and remanded the remaining issues for additional development.  It is now returned to the Board.  In the November 2016 statement, the Veteran indicated that even though the claim for bilateral carpal tunnel syndrome had been granted in July 2013, no rating decision implementing the Board's decision granting service connection had yet been provided, and he had not yet been awarded any disability benefits in connection to this service-connected disorder.  

The issues of entitlement to service connection for erectile dysfunction due to diabetes mellitus; osteoarthritis and degenerative changes of the joints in the hands, right knee, and upper back; and a shoulder disability have been raised by the record in a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Board notes that the issues of entitlement to service connection for discogenic disease spinal stenosis with radiculopathy and osteoarthritis and degenerative changes of the joints in the left knee were also raised by the record in the February 2013 statement.  However, the Veteran had filed separate claims seeking service connection for lumbar degenerative joint disease with radiculopathy and the left knee condition in March 2011, which were both denied in the April 2012 rating decision.  The Veteran disagreed with the denial of these claims and in the May 2015 Statement of the Case (SOC), the Decision Review Officer (DRO) readjudicated these claims.  It does not appear that the Veteran perfected an appeal of these claims.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

Pursuant to the July 2013 remand directives, the AOJ requested and retrieved the Veteran's June 2007 emergency department records from the Hospital San Cristobal in Ponce, Puerto Rico (and these records have since been translated).  The AOJ also attempted to retrieve the Veteran's VA treatment records from the VA medical center (VAMC) in Damas Ponce, Puerto Rico from the 1970's to the present time, and in a February 2014 response, the VAMC indicated that their system was negative for these records.  In the October 2014 Report of General Information, the AOJ discussed the efforts made to retrieve these records, and determined that treatment records from the VA clinic in Damas, Ponce for the period from January 1970 to October 2000 were unavailable for review.  The AOJ was also instructed to obtain copies of the Veteran's complete service personnel records for his active duty service.  If the information found in the service personnel records necessitated further development to corroborate the Veteran's reported herbicide exposure, the AOJ was directed to submit this request to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that might corroborate his alleged herbicide exposure in Korea.  Pursuant to this request, the Veteran's service personnel records were retrieved and associated with his claims file, and a review of these records reflected that he served in USARPAC-Korea from July 1970 to August 1971.  It also appears that the units he served in during this period were "SO#4 HQ EUSA Pers & Ad Bn" and the 516th Maintenance Company while serving in Korea.  Based on this evidence, in the March 2014 response to the December 2013 Personnel Information Exchange System (PIES) request for any documents showing exposure to herbicides, it was determined that there were no records of exposure to herbicides.  

The Veteran was also afforded VA examinations in connection to his claimed low back and depressive disorders in November 2014.  The additional evidentiary development gathered in response to the July 2013 Board remand, to include the private treatment records, VA examination reports, and VA treatment records, were scanned into the paperless claims file prior to transfer of these records to the Board. 

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2015) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31 (b)(1) (2015). Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. §19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37 (a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.31 (a) with 38 C.F.R. § 20.1304 (c) (2015) where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

In this case, the last SSOC pertaining to the issues of service connection for diabetes mellitus, chronic upper respiratory disorder, depressive disorder, back disorder and intestinal disorder was dated in December 2012, prior to the July 2013 Board decision.  Here, the VA examination reports are pertinent to the issues on appeal as they address the current nature and etiology of the Veteran's low back and depressive disorder.  In addition, the supplementary VA and private medical records focus on treatment for the claimed disabilities.  Furthermore, although the Veteran's Social Security Administration (SSA) records were associated with the claims file in 2012, a documented translation of these records was initially associated with the claims file in July 2016.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  

Furthermore, although the May 2015 SOC addressed the claim for lumbar degenerative joint disease with radiculopathy, this claim arose from the Veteran's appeal of a different rating decision - specifically, the March 2011 claim that was denied in the April 2012 rating decision.  Regardless of the fact that the claim for the lumbar spine disability was readjudicated in the May 2015 SOC, there were additional VA, private, and SSA records associated with the claims file following this determination.  

The Board also notes that there has been no SSOC since the May 2010 SOC pertaining the issues stemming from the appeal of the June 2009 decision.  Numerous VA and private treatment records pertaining to the Veteran's various claimed joint conditions have since been associated with claims file, and this evidence has not yet been considered by the AOJ.  Moreover, these records are not duplicative of evidence already associated with the claims file prior to the May 2010 SOC.  

In this case, in light of the fact that the additional VA treatment records, VA examination reports, private medical records, and SSA records are pertinent to the issues on appeal, and have not yet been addressed or considered by the AOJ, the claims must be returned to the AOJ for full consideration of the evidence of record and the issuance of an SSOC.  38 C.F.R. § 19.31(b).  On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include consideration of relevant evidence received following the May 2010 SOC and July 2013 Board remand.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



